DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Argentine (20150272759) in view of Greenberg (20150297379). 

As to claim 1, Argentine discloses: A stent graft transport device (device of figure 1 and 6A) to transport a stent graft (240) to a lesion part (structured to transport a stent graft to a lesion part) along a guide wire (paragraph 0023) inserted into a blood vessel (structured to be able to delivery inside a vessel), comprising: a posture control member (110/217/213a/213/215) that is grasped by a distal end part of the stent graft (see figure 3-4),  the posture control member comprises a header (110) and a mounting body (217/215) that is arranged continuously to a rear end part of the header (see figure 4, seen as being arranged continuously since they are directly attached to each other with no structure in-between), the distal end part of the stent graft grasps the mounting body (see figure 3-4), the header projects from the stent graft (see figures 3-4), wherein the posture control member is provided with a through bore through which the guide wire slidably passes (see figure 4). 
Argentine fails to directly disclose: and a whole or a part of the through bore is curved such that once a segment of the guide wire is within the through bore during insertion of the guide wire into the posture control member, the segment of the guide wire within the through bore is longitudinally curved in one direction.
In the same field of endeavor, namely stent deployment devices, Greenberg teaches that its well known to use a curved nose cone when deploying stents in a vessel (see paragraph 0104 and figure 17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Argentine to have the curved nosecone and other required associated structures taught in Greenburg to enable the introducer to be navigated though the vasculature with applying excessive load to the walls of the vessel (paragraph 0104 of Greenberg). Examiner notes once the combination is made, the through bore of the nosecone used in the combination will be “curved such that once a segment of the guide wire is within the through bore during insertion of the guide wire into the posture control member, the segment of the guide wire within the through bore is longitudinally curved in one direction”. 
Argentine further fails to directly show: the posture control member being shorter than the stent graft. Examiner notes the figures show a cut off of the stent so its difficult to see if the stent is longer. Examiner is taking the position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a longer stent to enable treatment of more area of a vessel. 
Finally, Argentine fails to directly disclose: the mounting body is flat along an axial direction of the posture control member. Examiner notes as seen in the figure below, a segment of the mounting body is depicted as a straight line in the axial direction. Although this piece is not disclosed as being flat, due to there being no shown/disclosed interruptions or imperfections in the surface depicted, one of ordinary skill in the art would resume the surface is flat/has a section considered to be flat based on the drawings and the lack of any non-flat features disclosed. 

    PNG
    media_image1.png
    747
    828
    media_image1.png
    Greyscale


As to claim 3, the combination of Argentine and Greenberg discloses the invention of claim 1, the combination further discloses: wherein a portion of the through bore that passes through the mounting body is configured to make the guide wire bent (See explanation below). Examiner notes once the combination is made, the nosecone assembly of the combined device will have a curved lumen as taught by Greenberg. Since the mounting body is attached inside the nosecone, a portion of the through bore that passes through the mounting body will be configured to make the guide wire bent. 

As to claim 4, the combination of Argentine and Greenberg discloses the invention of claim 1, the combination further discloses: wherein a distal end part of the header is tapered (see figures 3-4).

As to claim 5, the combination of Argentine and Greenberg discloses the invention of claim 1, the combination further discloses: wherein a level difference is provided between the header and the mounting body so as to make a width of the mounting body narrower than that of the header viewed from a predetermined direction (see figure below).

    PNG
    media_image2.png
    654
    830
    media_image2.png
    Greyscale


As to claim 6, the combination of Argentine and Greenberg discloses the invention of claim 1, the combination further discloses: wherein a cross sectional shape of the mounting body is noncircular (see cross section in figure 3-4, seen as non-circular). 

As to claim 7, the combination of Argentine and Greenberg discloses the invention of claim 1, the combination further discloses: a transport tube (106/646) that extends from a rear end of the posture control member (see figure 3B), wherein the transport tube has a double tube structure comprising an inner tube (106) and an outer tube (646, seen as outer tube since it surrounds part of 106 and is hollow), the inner tube projects from a distal end part of the outer tube (see figures 6A) and a distal end part of the inner tube is connected to the posture control member (connected to and passes through the entire posterior control), and the outer tube and the inner tube are firmly fixed at a proximal end part of the outer tube (fixed throughout the entire length of the outer tube, paragraph 0031 of Argentine).

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive. 
As to applicants’ arguments regarding the 102 rejection in view of Greenberg, due to the claim amendments, this reference is no longer being applied as a primary reference, thus all arguments drawn to this rejection are moot. 
As to applicants’ arguments regarding the 103 rejection in view of Kratzberg and Greenberg, due to the claim amendments, this combination is no longer being applied, thus all arguments drawn to this combination are moot.
As to applicants’ arguments regarding the 103 rejection in view of Argentine and Greenberg, applicant argues that the combination fails to disclose the mounting body being flat along an axial direction. Examiner notes as seen in the figure below, a segment of the mounting body is depicted as a straight line in the axial direction. Although this piece is not disclosed as being flat, due to there being no shown/disclosed interruptions or imperfections in the surface depicted, one of ordinary skill in the art would resume the surface is flat based on the drawings and the lack of any non-flat features disclosed. 
As to applicants’ arguments regarding the 103 rejection in view of Argentine and Greenberg, applicant argues that the combination fails to teach the posture control member comprises a header and a mounting body that is arranged continuously to a rear end part of the header, the distal end part of the stent graft grasps the mounting body, the header projects from the stent graft. Examiner respectfully disagrees. The claimed structures are found in Argentine as disclosed above.  Argentine teaches: the posture control member comprises a header (110) and a mounting body (217/215) that is arranged continuously to a rear end part of the header (see figure 4, seen as being arranged continuously since they are directly attached to each other with no structure in-between), the distal end part of the stent graft grasps the mounting body (see figure 3-4), the header projects from the stent graft (see figures 3-4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771